DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s amendment
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.	
The application has been amended as follows:
	In the specification:
	Change the title to: --METHOD OF MANUFACTURING SEMICONDUCTOR
STRUCTURE HAVING WORD LINE DISPOSED OVER PORTION
OF AN OXIDE-FREE DIELECTRIC MATERIAL IN THE NONACTIVE REGION--.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: the prior art of record fails to show removing a portion of the active region and a portion of the isolation to form a first trench in the active region and a second trench over the etch stop layer, respectively, wherein a thickness of the etch stop layer beneath the second trench is greater than a depth difference between the first trench and the second trench; forming a dielectric layer in the first trench; and filling a conductive material on the dielectric layer in the first trench and in the second trench (claim 1); removing a portion of the active region and a portion of the isolation to form a first trench in the active region and a second trench over the etch stop layer, respectively, wherein a thickness of the etch stop layer beneath the second trench is greater than a depth difference between the first trench and the second trench; forming a dielectric layer in the first trench; and forming a buried gate electrode on the dielectric layer in the first trench; and forming a word line in the second trench (claim 15) while having the characteristics as recited in claims 1 and 15.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI V PHAM whose telephone number is (571)272-1715.  The examiner can normally be reached on M-F 8:30a.m-10:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOAI V PHAM/
Primary Examiner, Art Unit 2892